Title: From George Washington to Samuel Griffin, 20 February 1788
From: Washington, George
To: Griffin, Samuel



Dear Sir,
Mount Vernon Feby 20th 1788

I have been duly honored & gratefully affected with the receipt of the Resolution of the Visitors & Governors of William & Mary College, appointing me Chancellor of the same; and have to thank you for your polite attention in the transmission.
Not knowing particularly what duties, or whether any active Services are immediately expected from the person holding the Office of Chancellor; I have been greatly embarrassed in deciding upon the public answer proper to be given. It is for that reason I have chosen to explain in this private communication my situation & feelings; and to defer an ultimate decision until I shall have been favored with farther information on this subject.
My difficulties are briefly these. On the one hand, nothing in this world could be farther from my heart than a want of respect for the worthy Gentlemen in question; or a refusal of the appointment with which they have honored me—provided its duties are not incompatible with the mode of life to which I have entirely addicted myself. And on the other hand, I would not for any consideration disappoint the just expectations of the Convocation, by accepting an Office, whose functions I previously know (from my pre-engagements & occupations) I should be absolutely unable to perform.
Although, as I observed before, I know not specifically what these functions are, yet, Sir, I have conceived that a principal duty required of the Chancellor might be a regular & indispensable Visitation once or perhaps twice a year—Should this be expected, I must decline accepting the Office. For, notwithstanding I most sincerely & ardently wish to afford whatever little influence I may possess, in patronising the cause of Science,

I cannot, at my time of life & in my actual state of retirement, persuade myself to engage in new and extensive avocations.
Such being the sentiment of a heart unaccustomed to disguise; I flatter myself the candid manner in which I have explained it, could not be displeasing to the Convocation; and that the intervening delay, between the present and the moment in which I shall have the pleasure of receiving such ulterior explanations as may enable me to give a definitive answer will not prove very detrimental to the Collegiate interests. With great esteem and regard I am—Dear Sir Yr Obedt Hble Servt

Go: Washington

